— Judgment unanimously affirmed. Memorandum: The trial court properly declined to suppress the heroin seized from defendant after a police officer experienced in narcotics investigations observed defendant pass a glassine envelope in an automobile parked in an area notorious for drug trafficking (see, People v McRay, 51 NY2d 594, 604). (Appeal from Judgment of Monroe County Court, Marks, J. — Criminal Possession Controlled Substance, 3rd Degree.) Present — Callahan, A. P. J., Doerr, Boomer, Balio and Law-ton, JJ.